Citation Nr: 0420175	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia W. Brown, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).  The veteran filed a timely appeal to this adverse 
determination.  

In January 2004, the veteran offered testimony at a hearing 
before the undersigned Veteran's Law Judge sitting at the New 
Orleans, Louisiana RO.  A transcript of that hearing is of 
record.  At the hearing, the veteran submitted additional 
evidence for which he has provided written waiver of RO 
review under 38 C.F.R. § 20.1304.  

The Board notes that, during his Travel Board hearing in 
January 2004, the veteran raised a claim of entitlement to a 
compensable evaluation for fractures of the right index 
finger with retained foreign body.  This claim is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

The veteran contends that he is unemployable due to the 
severity of his service-connected disabilities, particularly 
his post-traumatic stress disorder (PTSD).  The veteran 
maintains that while he left his employment in 2000 due to 
cardiac problems, which necessitated surgery, any 
occupational functional ability has been precluded due to the 
severity of his PTSD, which renders him unable to function 
effectively outside his home environment.  The veteran 
further maintains that, prior to leaving his job in March 
2000, he struggled to function occupationally from a mental 
perspective because he was motivated by fear of inpatient 
commitment for psychiatric treatment.  The veteran's attorney 
argues that the medical records show that the development of 
his physical health problems and symptomatology resulted in 
the emergence of suppressed memories and increased 
symptomatology that he could no longer control or suppress.  
It was further argued that his mental condition has 
deteriorated to the point that he experiences significant 
interference with social and occupational functioning, a 
situation which has worsened since leaving employment.  

In this respect, under VA laws and regulations, a total 
disability rating based upon individual unemployability may 
be assigned upon a showing that a veteran is unable to secure 
or follow a substantially gainful occupation due to 
impairment resulting from his or her service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003). 

The veteran is currently service-connected for PTSD, rated as 
50 percent disabling; shell fragment wound, left chest, 
Muscle Group XXI, rated as 10 percent disabling; and shell 
fragment wound scars, left lower leg, shell fragment wound 
scars, left ankle, fractures of the right index finger with 
retained foreign body, shell fragment wound, right abdomen, 
shell fragment wound, lower right knee, shell fragment wound, 
right anterior shoulder, and laceration left upper lobe, 
pneumothorax, each evaluated as noncompensably disabling.  VA 
regulations provide that disabilities resulting from common 
etiology or multiple injuries incurred in action will be 
considered as one disability in determining whether the 
veteran's disabilities meet the percentage requirements for a 
total disability rating for compensation based on 
unemployability.  See 38 C.F.R. § 4.16(a).

Upon a preliminary review of the record, the Board finds that 
the record does not contain sufficient medical information 
which would allow an appropriate determination as to whether 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  As such, the veteran's claim of entitlement to 
TDIU will be remanded to the RO for additional development.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that there is conflicting medical evidence as 
to whether the veteran is considered unemployable as a result 
of his service-connected disorders.  Significantly, the most 
recent VA examination for evaluation of PTSD was conducted in 
January 2002, at which time he was given a diagnosis of PTSD.  
Following a general medical examination in October 2002, the 
examiner stated that it was his opinion that the veteran had 
service-connected disabilities and as a whole was unable to 
work.  However, the VA examiner failed to provide an opinion 
as to whether the veteran's service-connected disorders alone 
are of sufficient severity to render the veteran unable to 
obtain and retain substantially gainful employment.  

Received in November 2002 was a request for employment 
information (VA Form 21-4192), wherein it was indicated that 
the veteran had been employed as a log truck driver from 
October 12, 1999, to March 11, 2000.  It was also reported 
that the veteran's employment was terminated on March 11, 
2000, due to heart problems.  It is noteworthy that service 
connection has not been established for any heart disease.  

However, in Pratt v. Derwinski, 3 Vet. App. 269 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that even if the record clearly establishes that 
the veteran originally became unemployable and remains 
unemployable due to nonservice-connected disability and his 
age, VA must still determine if his service-connected 
disabilities, individually or in combination, would now 
produce unemployability.

Consequently, there remains some ambiguity in the record as 
to whether the veteran is unable to work because of his 
service-connected disabilities, irrespective of other 
conditions that are not service-connected.  In this respect, 
the law is clear that if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the 
veteran identify all medical care 
providers who may possess additional 
records referable to treatment for his 
service-connected disabilities.  The RO 
should request copies of the veteran's 
complete treatment reports.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  

2.  The veteran should then be afforded 
an examination by a physician with 
expertise in psychiatry to determine the 
severity of his service-connected PTSD 
and its impact on his ability to obtain 
or maintain substantially gainful 
employment.  The claim folder should be 
made available to the examiner for review 
in conjunction with the examinations.  
All findings should be reported in 
detail.  The examiner should indicate 
what degree of social and industrial 
impairment is attributable to the 
service-connected PTSD as opposed to any 
nonservice-connected conditions.  A GAF 
score should be provided and the examiner 
should opine as to the impact of the 
veteran's PTSD on his ability to obtain 
and maintain substantially gainful 
employment.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
TDIU.  If the decision remains adverse to 
the veteran, both he and his attorney 
should be furnished a supplemental 
statement of the case (SSOC), which 
summarizes the pertinent evidence and all 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
SSOC should also reflect detailed reasons 
and bases for the decision reached.  The 
veteran and his representative should 
then be afforded a reasonable period of 
time in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


